﻿It gives me great pleasure to associate myself with previous speakers in offering to Ambassador Caputo my warmest congratulations on his election to the presidency of the forty-third session of the United Nations General Assembly. I am confident that, under his guidance the work of the Assembly will be carried out efficiently and with authority.
I should also like to extend to his predecessor, the Vice-Minister for Foreign Affairs of the German Democratic Republic, Mr. Peter Florin, our gratitude for the exemplary way in which he conducted the work of the forty-second session 
Let me also pay a well-deserved tribute to the Secretary-General, Mr, Javier Perez de Cuellar, for the outstanding way in which he has directed the work of the United Nations and for his tireless efforts to achieve international peace and security. Those tireless efforts have resulted in the award of the Nobel Peace Prize to the peace-keeping forces and have greatly contributed to the resolution of certain regional conflicts in the period since the last session of the General Assembly. I refer, in particular, to the Gulf, where the event that has been awaited for so long has come about - the cessation of the hostilities between Iraq and Iran. The acceptance by Iran of Security Council resolution 598 (1987) and the opening of negotiations between the two countries augurs well for peace between them.
Mauritania has always worked to put an end to this deadly, destructive war between two fraternal Muslim peoples. We sincerely hope that comprehensive, just and lasting peace will be established between them so that they may at last be able to live in harmony and devote their efforts to progress and well-being. This perseverance has also produced results in Afghanistan, with the signing of the Geneva agreements last April. Mauritania welcomes the signing of those agreements and the withdrawal of foreign troops and hopes that the process that has been started under United Nations auspices can speedily restore peace and concord to the people of Afghanistan and an independent and non-aligned State.
In Western Sahara, the process of joint good offices started by the United Nations and the Organization of African Unity has made an important step forward with the submission by the Secretary-General of a peace plan to the two parties to the conflict. Mauritania supports these efforts and particularly welcomes the agreement in principle brought about in this area as well as the progress made thus far towards a just and lasting political settlement of that fratricidal conflict. The final solution of this problem will contribute greatly towards building the Greater Arab Maghreb, to which all the peoples of the region profoundly aspire. It was to that end that the Heads of State of the region met, for the first time since their independence, in Algiers last June to prepare favourable conditions leading to the Greater Arab Maghreb. This was a historic event which established the main guidelines for the integration and construction of a united Greater Maghreb. At the present time, various meetings are taking place to implement this political will which was clearly expressed by the Heads of State.
My country welcomes the relations between Libya and Chad and the good will both countries are showing with a view to normalizing (their relations.
In southern Africa the series of negotiations that have been taking place over the last few months opens new prospects for peace and in particular for the end of the illegal occupation of Namibia, Security Council resolution 433 (1978) remains the only acceptable basis for a just and lasting settlement of the Namibian question, for it embodies international legality and enjoys the support of the Namibian people and their legitimate representative, the South West Africa People's Organization.
In South Africa itself, the apartheid regime insists in its heinous policy and continues to inflict untold suffering on the black majority. It also continues to carry out acts of aggression against the front-line States.
Apartheid, that institutionalized system of racism and racial discrimination, is an affront to human dignity and a threat to international peace and security. It is the duty of all civilized nations to implement the strategy to oppose that system adopted by the United Nations, in particular the imposition of comprehensive mandatory sanctions.
Mauritania fully supports that strategy and naturally supports the struggle of the people of South Africa, under the leadership of the African National Congress, to establish an egalitarian, democratic and non-racial society, just as it fully supports the heroic resistance of the front-line countries.
It was in that context that my Government was honoured to host, from 16 to 18 June last, the second preparatory meeting for an inquiry into apartheid. That important meeting, which was sponsored by the Heads of State, was attended by eminent personalities of world-wide repute for their devotion to the cause of human rights and democratic principles, and largely contributed to mobilizing international public opinion with respect to the odious system of apartheid and set the stage for entering an active phase to prepare for an international tribunal to be held next year.
In the Middle East, the Palestinian people chose the double anniversary of 40 years of partition and 20 years of occupation to remind the world that it cannot disregard the national rights of a people. Because of its scope and duration, the popular uprising in the occupied territories has shown the world the magnitude of the tragedy of the Palestinian people as well as its fierce determination to recover its land, its dignity and its inalienable rights, no matter what means are used by the Israeli war machine and the acts of inhuman repression carried out by the occupying forces.
The popular uprising has also shown the world that the Palestinian question is the cote of the Middle East conflict and that as long as the Palestinian people is deprived of its national rights, in particular its right to self-determination and the establishment of its own independent State, peace can never be established in that region. Any just and lasting solution requires the withdrawal of Israeli troops from the occupied Arab territories, including the holy city of Al-Quds. But the regime of Tel Aviv disregards all these facts and obstinately follows its policy of aggression and expansion, in contempt for international law. 
The convening of an international conference on the Middle East under the auspices of the United Nations, with the participation on an equal footing of all concerned parties, including the Palestine Liberation Organization, which is the sole, authentic representative of the Palestinian people, is the proper framework for finding a just and lasting solution to the conflict. The violence and repression that we witness in the occupied territories make the convening of such a conference increasingly urgent and constitute a new challenge for the United Nations, which must assume its full responsibility with respect to the Palestinian tragedy.
In Kampuchea, the search for a political settlement continues and the ongoing national dialogue holds much promise. The solution to that problem must be in keeping with the resolutions adopted by the General Assembly, which reaffirm the need for the withdrawal of foreign troops from that territory and the right to self-determination of the Khmer people. In Central America, Mauritania sincerely hopes for the final restoration of peace on the basis of the recommendations of the Contadera Group and the Contact Group, as well as the Guatemala agreements signed last year by the five Heads of State of the region.
Turning to the question of Korea, my country has always advocated the peaceful reunification of that peninsula in the interests of the Korean people as a whole. We support all efforts undertaken to that end.
The world economic situation is also a major item of profound concern to the international community. The gap between the developing and the developed countries continues to widen. The drop in commodity prices, the increasing debt-servicing burden and the re-emergence of protectionism and restrictions placed on the transfer of technology have had an especially severe impact on the developing countries. The stalemate in the North-South dialogue has prevented us from achieving agreed innovative solutions to ensure the recovery of the world economy and the development of the third-world countries.
Aware that they have the primary responsibility for the economic and social development of their peoples, the Governments of the developing countries have adopted important reforms and made large-scale adjustments but, because of the international economic climate, those actions have not led to the achievement of the goals that were set. Action must be co-ordinated at the international level, Africa, the least developed continent of the world, is particularly affected by the economic crisis. In an effort to confront this situation, the Organization of African Unity held an extraordinary summit conference in Addis Ababa, which undertook a clear analysis of the foreign-debt crisis in Africa, Mauritania is in full agreement with the joint African position on the convening of an international conference on the African external debt.
Only an overall, integrated strategy will enable us to resolve the African debt crisis and to give concrete form, at the same time, to the commitments undertaken by the international community in the context of the United Nations Programme of Action for African Economic Recovery and Development, In that regard, we appreciate the positive decisions taken at the last summit conference of the industrialized countries, particularly in regard to relieving the burden of debt of the developing countries, and we hope that these decisions will be extended and strengthened. In particular, we are deeply grateful to the Federal Republic of Germany, which has agreed to defer repayment of the whole of our large debt. We thank also those countries that are prepared to take similar measures to help our country.
The scourges of drought and desertification are still a serious threat to the Sahelian region, of which Mauritania is a part. In October 1978 another disaster occurred. I am speaking of the pilgrim locust, which has great mobility and destroys everything in its paths crops, pastureland, date palms, and so forth. In order to deal with this scourge, which specialists agree will continue to afflict us for several years, various meetings of west African and Maghreb countries have been convened to co-ordinate the policies of the various States and to advocate common action. My country, which is particularly affected by this infestation, has combined its national efforts with the international efforts.	I also thank here the friendly countries and the international organizations for the aid they have already supplied as well as for their sensibility to Mauritania's concerns.
These natural disasters and the international economic crisis require exceptional financial efforts by my country, in a particularly difficult economic situation. Since 1985, despite these conditions, my Government has been engaged in a broad programme of economic reforms and structural adjustments. Significant progress has already been made in economic and financial recovery, but these results cannot minimize the scope of the efforts that must still be made to satisfy our countries. That is why the consolidation of the development strategies and programmes implemented in recent years in conformity with the Lagos Plan of Action and priority programme for African recovery is a major concern. Accordingly, my Government has just adopted a three-year programme of consolidation and recovery, which will be submitted soon to our economic partners. But, basically, we ate relying on ourselves.
Our development policy is based primarily on mobilizing all our energies. In that context, our national leadership, our national leadership, headed by Colonel Maaouya Quid Sid'Ahmed Taya, President of the Military Committee of National Salvation and Head of State, on 12 December 1984 chose to establish a State of law, in which human rights and fundamental freedoms are guaranteed to all the citizens. Thus, a process of teal democratization has been undertaken. The communal experience having been extended to all areas of the country, this year municipal councils will be set up at the local and city levels. The purpose of these elections is democratic participation, which will enable the people to take part directly in development activities. In that connection, the rural sector occupies a major place. That is why the Government has given it priority by allocating 36.5 per cent of public investments to it and encouraging the private sector to carry- out hydro-agricultural projects involving the free distribution of land and a guaranteed return from production.
The major economic and financial problems facing the international community show the great urgency of releasing additional resources for development. It is only common sense that this should be done at the expense of the arms race, given the flagrant disproportion that now exists between resources allocated for military expenditures and those devoted to development assistance. Indeed, it is intolerable that enormous human, financial, natural and technological resources should continue to be consumed by the arms race at a time when poverty is the daily lot of more than two thirds of mankind. That is why we emphasize the need to link disarmament and development - a link that was established by the international conference on this subject held last year.
In that regard, we welcome the conclusion by the United States and the Soviet Union of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, as well as its verification clauses. But it is only a beginning, and international peace and security - that is, the survival of the human race - can be brought about only through general and complete disarmament. Without that, we cannot imagine that mankind can survive on the earth.
Today's world is at a crossroads. It has to meet many challenges, in particular the persistence of armed conflicts and hotbeds of tension everywhere, as well as the arms race and the unfair distribution of wealth. Unfortunately, despite great progress in science and technology, the world is still unable to ensure well being and prosperity for all. That is an intolerable situation.
We must all understand that nations are interdependent. We must understand the magnitude of the problems facing mankind. The United Nations offers us the only multilateral framework in which to channel all our efforts. It is an instrument that is indispensable to peace and international co-operation. The United Nations has an enormous potential that can be mobilized and used to achieve the noble ideals laid down in the Chatter. This is demonstrated by the progress being made in the political solution of major regional conflicts on which until recently no progress had been made. The Member States, particularly the great Powers, have historical responsibilities in that connection.
Mauritania expresses again its faith in the purposes and principles of the Charter and will continue to work to improve and strengthen our Organization's role. 
